Citation Nr: 1505073	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  06-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of control of bodily function, to include as due to diabetes mellitus and myofascial cervical and lumbar spine syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1983 to December 1984.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for loss of control of bodily function.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2008, and before a Decision Review Officer in March 2006.  Transcripts of both hearings are associated with VBMS.

In an April 2013 decision, the Board denied the claim for service connection for loss of control of bodily function, to include as due to diabetes mellitus and myofascial cervical and lumbar spine syndrome.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2014 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 memorandum decision, the Court vacated the Board's April 2013 decision and remanded the issue for further development and readjudication.  
The Court's memorandum decision noted that a September 2012 supplemental medical opinion, obtained in accordance with the Board's August 2012 remand order, was inadequate in regard to whether the Veteran's urinary and fecal incontinence was at least as likely as not aggravated by the veteran's service-connected spine disabilities.  Specifically, the September 2012 VA examiner opined that it was less likely than not that the current intermittent bowel or bladder incontinence was caused by, aggravated by, or the result of the Veteran's service connected cervical and lumbar myofascial syndrome.  In support of this opinion, the VA examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that cervical or lumbar myofascial syndrome could be causative to the development of bowel or bladder incontinence.  

The Court's June 2014 memorandum decision determined that the Board erred in finding that it had ensured substantial compliance with the August 2012 remand order.  In other words, the August 2012 Board remand instructions made clear that the examiner was to address whether the Veteran's loss of control of bodily functions "is aggravated by service-connected myofascial cervical or lumbar spine syndrome."  The Court indicated that the stated rationale, that "I know of no medical authority or peer reviewed medical literature which supports the contention that cervical or lumbar myofascial syndrome can be causative to the development of bowel or bladder incontinence," only addressed causation.  The Court found that remand is required for the Board to provide, in compliance with the August 2012 remand, a medical opinion adequately addressing aggravation.  Although the September 2012 VA examiner offered a conclusion on aggravation, he did not explain how he came to such a conclusion.  Accordingly, the September 2012 VA medical opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998) 

For these reasons, the Board finds that a new medical opinion is necessary to assist in determining whether the Veteran's urinary and fecal incontinence is at least as likely as not aggravated by the Veteran's service-connected spine disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a VA medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the claimed bladder and bowel incontinence is aggravated (permanently worsened in severity) by service-connected myofascial cervical or lumbar spine syndrome.  

If the VA examiner finds that the claimed bladder and bowel incontinence is aggravated (permanently worsened) by the cervical and/or the lumbar spine disorder, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected cervical and/or lumbar spine disorder. 

If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

A rationale for any opinion reached must be provided.  

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




